Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 6,824,156 B2) in view of Numa (EP 3 178 679 A1).
	Smith (Figures 1-4) teaches a hitch assembly (adjustable hitch assembly 10) comprising: a receiver tube (tubular section 21) configured to be coupled with a bumper structure (vehicle's frame or bumper 14), wherein the receiver tube defines a longitudinally-extending opening (interior surface 64); a drawbar assembly (carriage assembly 20) comprising: an elongated body (elongated housing 32) dimensioned to be received within the opening in the receiver tube, wherein the elongated body defines a longitudinally-extending passageway (interior region 56); a rod (threaded shaft 50) rotatably received within the longitudinally-extending passageway between a first position and a second position; a section (draw bar 34) extending approximately perpendicularly from the elongated body.
	However, Smith does not teach that the rod includes a detent feature that couples together the elongated body and the receiver tube when the rod is rotated to the second position and detaches the elongated body and the receiver tube when the rod is rotated to the first position.
	Numa (Figures 3 and 9-13) teaches a rod (tow pin 6) includes a detent feature (first protrusion 6b and second protrusion 6c) that couples together the elongated body and the receiver tube when the rod is rotated to the second position and detaches the elongated body and the receiver tube when the rod is rotated to the first position (In order to get it work, a groove matching the protrusion of the tow pin 6 need to be added to Smith draw bar 34).
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention, to modify Smith’s rod and draw bar, in view of Numa, with a rod that has a detent feature to limit the longitudinal movement of the rod when in the coupled position. 
Allowable Subject Matter
Claims 2-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references noted on the attached PTO-892 form teach hitch assemblies of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINNAH SEOH can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.S./Examiner, Art Unit 3611    
          

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611